DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,077,115 by Yamada et al. in view of GB 860532 by Digby. 

As to Claim 1, Yamada teaches an antenna, comprising: 
a substrate [703, see Figs 10A and 10B]; 
a first circular metal strip [701] mounted on a first surface of the substrate [703], the first circular metal strip has a first free end [Free end in region 706] directly connected to a feed source and a second free end [701 has a free end connected to the signal line 704 and another free end at the opposite end, see Figs. 10A and 10B AND The spiral antenna element may be formed by winding a wire conductor into other shapes, such as a circular shape, see Col 3, Lines 1-3]; and 

a second circular metal strip [702] mounted on a second surface of the substrate [703], the second circular metal strip has a first free end [Free end in region 706] directly connected to a grounding terminal [705] and a second free end [702 has a free end connected to the ground 705 and another free end at the opposite end, see Figs. 10A and 10B AND The spiral antenna element may be formed by winding a wire conductor into other shapes, such as a circular shape, see Col 3, Lines 1-3],
a distance between the first circular metal strip and the second circular metal strip is fixed according to a thickness of the substrate [701 and 702 are mounted on the opposite surfaces of the same substrate, hence being separated by a fixed distance that is defined by the thickness of the substrate, see Figs. 11A and 11B].
Yamada does not explicitly recite that the second free end of the first metal strip is directly fixedly connected to a first end of a radio frequency resistor and that the second free end of the second metal strip is directly fixedly connected to a second end of the radio frequency resistor.
In analogous art, Digby provides for a radio frequency resistor with a first end [Digby, Page 2, Left Col, Lines 13-15] and a second end [Digby, Page 2, Left Col, Lines 13-15].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the connector of the device of Yamada to be a radio frequency resistor with a first end and a second end, as taught by Digby, in order to improve radio antennas to receive signals in more than one frequency channel.
As to Claim 5, the combination of Yamada and Digby teaches the antenna of claim 1, wherein a distance between the first end and the second end of the first circular metal strip [Digby, Page 1, Right Col, Lines 63-64, First loop has a gap of about 1/8 inch or about 3.175 mm, hence the distance being within a range of 1 mm to 5 mm], or between the first end and the second end of the second circular metal strip, is within a range of 1 mm to 5 mm [Digby, Page 1, Right Col, Lines 64-65, First loop has a gap of about 1/8 inch or about 3.175 mm, hence the distance being within a range of 1 mm to 5 mm].

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,077,115 by Yamada et al. in view of GB 860532 by Digby and further view of U.S. PG Pub. No. 2012/0268347 by Tatarnikov et al.

As to Claim 2, the combination of Yamada and Digby teaches the antenna of claim 1, however,
The combination of Yamada and Digby does not explicitly teach the substrate is a circuit board.
In analogous art, Tatarnikov provides for a substrate that is a circuit board [Tatarnikov, Para 36, Substrate 210 is a printed circuit board (PCB)].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Yamada such that the substrate is a circuit board as taught by Tatarnikov in order to improve the operational bandwidth of patch antennas as well as reduce their size and weight [Tatarnikov, Para 4].
As to Claim 3, the combination of Yamada, Digby and Tatarnikov teaches the antenna of claim 2, wherein the first circular metal strip and the second circular metal strip are each a metal microstrip transmission line printed on the circuit board [Tatarnikov, Para 36, Radiators are metal films formed on the substrate 210].
As to Claim 4, the combination of Yamada, Digby and Tatarnikov teaches the antenna of claim 2, wherein the circuit board has an annular shape [Tatarnikov, Para 36 and Fig. 2A and 2B, Printed circuit board (PCB) is circular].
As to Claim 6, the combination of Yamada, Digby and Tatarnikov teaches the antenna of claim 1, wherein the antenna is a transmitting antenna or a receiving antenna [Tatarnikov, Para 88, Transmit mode as well as receive mode].

Claims 7-8, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,077,115 by Yamada et al. in view of GB 860532 by Digby and further view of U.S. PG Pub. No. 2014/0210678 by Chen et al.

As to Claim 7, Yamada teaches a transmitting device, comprising:
a radio frequency chip; a transmitting antenna including a substrate [703, see Figs 10A and 10B], 
a first circular metal strip [701] mounted on a first surface of the substrate [703], and 
a second circular metal strip [702] mounted on a second surface of the substrate [703], 
the first circular metal strip has a first free end [Free end in region 706] directly connected to a feed end of the radio frequency chip and a second free end [701 has a free end connected to the signal line 704 and another free end at the opposite end, see Figs. 10A and 10B AND The spiral antenna element may be formed by winding a wire conductor into other shapes, such as a circular shape, see Col 3, Lines 1-3],
the second circular metal strip has a first free end [Free end in region 706] directly connected to a grounding terminal [705] of the radio frequency chip and a second free end [702 has a free end connected to the ground 705 and another free end at the opposite end, see Figs. 10A and 10B AND The spiral antenna element may be formed by winding a wire conductor into other shapes, such as a circular shape, see Col 3, Lines 1-3],
a distance between the first circular metal strip and the second circular metal strip is fixed according to a thickness of the substrate [701 and 702 are mounted on the opposite surfaces of the same substrate, hence being separated by a fixed distance that is defined by the thickness of the substrate, see Figs. 11A and 11B].
Yamada does not explicitly recite that the second free end of the first metal strip is directly fixedly connected to a first end of a radio frequency resistor and that the second free end of the second metal strip is directly fixedly connected to a second end of the radio frequency resistor.
In analogous art, Digby provides for a radio frequency resistor with a first end [Digby, Page 2, Left Col, Lines 13-15] and a second end [Digby, Page 2, Left Col, Lines 13-15].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the connector of the device of Yamada to be a radio frequency resistor with a first end and a second end, as taught by Digby, in order to improve radio antennas to receive signals in more than one frequency channel.
The combination of Yamada and Digby does not explicitly teach an impedance value of a characteristic impedance of each of the first circular metal strip and the second circular metal strip is substantially equal to a resistance value of the radio frequency resistor.
In analogous art, Chen provides for an impedance value of a characteristic impedance of each of the first circular metal strip and the second circular metal strip is substantially equal to a resistance value of the radio frequency resistor [Chen, Para 27, Two microstrip lines with a characteristic impedance of 50 ohms each and the elements are terminated with 50-ohm loads].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the radiators and connector of the device of Yamada such that an impedance value of a characteristic impedance of each of the first circular metal strip and the second circular metal strip is substantially equal to a resistance value of the radio frequency resistor as taught by Chen in order to improve the design of dual band antennas by reducing their size.
As to Claim 8, the combination of Yamada, Digby and Chen teaches the transmitting device of claim 7, 
wherein the impedance value of the characteristic impedance of each of the first circular metal strip and the second circular metal strip is within a range of 30 ohms to 70 ohms [Chen, Para 27, Two microstrip lines with a characteristic impedance of 50 ohms, hence impedance being within a range of 30 ohms to 70 ohms].
As to Claim 11, the combination of Yamada, Digby and Chen teaches the transmitting device of claim 7,
wherein a distance between the first end and the second end of the first circular metal strip [Digby, Page 1, Right Col, Lines 63-64, First loop has a gap of about 1/8 inch or about 3.175 mm, hence the distance being within a range of 1 mm to 5 mm], or between the first end and the second end of the second circular metal strip, is within a range of 1 mm to 5 mm [Digby, Page 1, Right Col, Lines 64-65, First loop has a gap of about 1/8 inch or about 3.175 mm, hence the distance being within a range of 1 mm to 5 mm].
As to Claim 12, Yamada teaches a receiving device, comprising:
a radio frequency chip; a receiving antenna including a substrate [703, see Figs 10A and 10B], 
a first circular metal strip [701] mounted on a first surface of the substrate [703], and 
a second circular metal strip [702] mounted on a second surface of the substrate [703], 
the first circular metal strip has a first free end [Free end in region 706] directly connected to a feed end of the radio frequency chip and a second free end [701 has a free end connected to the signal line 704 and another free end at the opposite end, see Figs. 10A and 10B AND The spiral antenna element may be formed by winding a wire conductor into other shapes, such as a circular shape, see Col 3, Lines 1-3],
the second circular metal strip has a first free end [Free end in region 706] directly connected to a grounding terminal [705] of the radio frequency chip and a second free end [702 has a free end connected to the ground 705 and another free end at the opposite end, see Figs. 10A and 10B AND The spiral antenna element may be formed by winding a wire conductor into other shapes, such as a circular shape, see Col 3, Lines 1-3],
a distance between the first circular metal strip and the second circular metal strip is fixed according to a thickness of the substrate [701 and 702 are mounted on the opposite surfaces of the same substrate, hence being separated by a fixed distance that is defined by the thickness of the substrate, see Figs. 11A and 11B].
Yamada does not explicitly recite that the second free end of the first metal strip is directly fixedly connected to a first end of a radio frequency resistor and that the second free end of the second metal strip is directly fixedly connected to a second end of the radio frequency resistor.
In analogous art, Digby provides for a radio frequency resistor with a first end [Digby, Page 2, Left Col, Lines 13-15] and a second end [Digby, Page 2, Left Col, Lines 13-15].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the connector of the device of Yamada to be a radio frequency resistor with a first end and a second end, as taught by Digby, in order to improve radio antennas to receive signals in more than one frequency channel.
The combination of Yamada and Digby does not explicitly teach an impedance value of a characteristic impedance of each of the first circular metal strip and the second circular metal strip is substantially equal to a resistance value of the radio frequency resistor.
In analogous art, Chen provides for an impedance value of a characteristic impedance of each of the first circular metal strip and the second circular metal strip is substantially equal to a resistance value of the radio frequency resistor [Chen, Para 27, Two microstrip lines with a characteristic impedance of 50 ohms each and the elements are terminated with 50-ohm loads].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the radiators and connector of the device of Yamada such that an impedance value of a characteristic impedance of each of the first circular metal strip and the second circular metal strip is substantially equal to a resistance value of the radio frequency resistor as taught by Chen in order to improve the design of dual band antennas by reducing their size.
As to Claim 13, the combination of Yamada, Digby and Chen teaches the receiving device of claim 12, wherein the impedance value of the characteristic impedance of each of the first circular metal strip and the second circular metal strip is within a range of 30 ohms to 70 ohms [Chen, Para 27, Two microstrip lines with a characteristic impedance of 50 ohms, hence impedance being within a range of 30 ohms to 70 ohms].
As to Claim 16, the combination of Yamada, Digby and Chen teaches the receiving device of claim 12, wherein a distance between the first end and the second end of the first circular metal strip [Digby, Page 1, Right Col, Lines 63-64, First loop has a gap of about 1/8 inch or about 3.175 mm, hence the distance being within a range of 1 mm to 5 mm], or between the first end and the second end of the second circular metal strip, is within a range of 1 mm to 5 mm [Digby, Page 1, Right Col, Lines 64-65, First loop has a gap of about 1/8 inch or about 3.175 mm, hence the distance being within a range of 1 mm to 5 mm].
As to Claim 17, Yamada teaches a wireless communication system, comprising: 
a transmitting device including a first radio frequency chip, and a transmitting antenna, the transmitting antenna including a substrate [703, see Figs 10A and 10B], 
a first circular metal strip [701] mounted on a first surface of the substrate [703], and 
a second circular metal strip [702] mounted on a second surface of the substrate [703], 
the first circular metal strip has a first free end [Free end in region 706] directly connected to a feed end of the radio frequency chip and a second free end [701 has a free end connected to the signal line 704 and another free end at the opposite end, see Figs. 10A and 10B AND The spiral antenna element may be formed by winding a wire conductor into other shapes, such as a circular shape, see Col 3, Lines 1-3],
the second circular metal strip has a first free end [Free end in region 706] directly connected to a grounding terminal [705] of the radio frequency chip and a second free end [702 has a free end connected to the ground 705 and another free end at the opposite end, see Figs. 10A and 10B AND The spiral antenna element may be formed by winding a wire conductor into other shapes, such as a circular shape, see Col 3, Lines 1-3],
a distance between the first circular metal strip and the second circular metal strip is fixed according to a thickness of the substrate [701 and 702 are mounted on the opposite surfaces of the same substrate, hence being separated by a fixed distance that is defined by the thickness of the substrate, see Figs. 11A and 11B]; and
a receiving device independent of the transmitting device and including a second radio frequency chip, and a receiving antenna, the receiving antenna including a substrate [703, see Figs 10A and 10B], 
a first circular metal strip [701] mounted on a first surface of the substrate [703], and 
a second circular metal strip [702] mounted on a second surface of the substrate [703], 
the first circular metal strip has a first free end [Free end in region 706] directly connected to a feed end of the radio frequency chip and a second free end [701 has a free end connected to the signal line 704 and another free end at the opposite end, see Figs. 10A and 10B AND The spiral antenna element may be formed by winding a wire conductor into other shapes, such as a circular shape, see Col 3, Lines 1-3],
the second circular metal strip has a first free end [Free end in region 706] directly connected to a grounding terminal [705] of the radio frequency chip and a second free end [702 has a free end connected to the ground 705 and another free end at the opposite end, see Figs. 10A and 10B AND The spiral antenna element may be formed by winding a wire conductor into other shapes, such as a circular shape, see Col 3, Lines 1-3],
a distance between the first circular metal strip and the second circular metal strip is fixed according to a thickness of the substrate [701 and 702 are mounted on the opposite surfaces of the same substrate, hence being separated by a fixed distance that is defined by the thickness of the substrate, see Figs. 11A and 11B].
Yamada does not explicitly recite that the second free end of the first metal strip is directly fixedly connected to a first end of a radio frequency resistor and that the second free end of the second metal strip is directly fixedly connected to a second end of the radio frequency resistor.
In analogous art, Digby provides for a radio frequency resistor with a first end [Digby, Page 2, Left Col, Lines 13-15] and a second end [Digby, Page 2, Left Col, Lines 13-15].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the connector of the device of Yamada to be a radio frequency resistor with a first end and a second end, as taught by Digby, in order to improve radio antennas to receive signals in more than one frequency channel.
The combination of Yamada and Digby does not explicitly teach an impedance value of a characteristic impedance of each of the first circular metal strip and the second circular metal strip is substantially equal to a resistance value of the radio frequency resistor.
In analogous art, Chen provides for an impedance value of a characteristic impedance of each of the first circular metal strip and the second circular metal strip is substantially equal to a resistance value of the radio frequency resistor [Chen, Para 27, Two microstrip lines with a characteristic impedance of 50 ohms each and the elements are terminated with 50-ohm loads].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the radiators and connector of the device of Yamada such that an impedance value of a characteristic impedance of each of the first circular metal strip and the second circular metal strip is substantially equal to a resistance value of the radio frequency resistor as taught by Chen in order to improve the design of dual band antennas by reducing their size.

Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,077,115 by Yamada et al. in view of GB 860532 by Digby and further view of U.S. PG Pub. No. 2014/0210678 by Chen et al. and U.S. PG Pub. No. 2012/0268347 by Tatarnikov et al.

As to Claim 9, the combination of Yamada, Digby and Chen teaches the transmitting device of claim 7, however,
The combination of Yamada, Digby and Chen does not explicitly teach the substrate is a circuit board.
In analogous art, Tatarnikov provides for a substrate that is a circuit board [Tatarnikov, Para 36, Substrate 210 is a printed circuit board (PCB)].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Yamada such that the substrate is a circuit board as taught by Tatarnikov in order to improve the operational bandwidth of patch antennas as well as reduce their size and weight [Tatarnikov, Para 4].
As to Claim 10, the combination of Yamada, Digby, Chen and Tatarnikov teaches the transmitting device of claim 9, wherein the first circular metal strip and the second circular metal strip are each a metal microstrip transmission line printed on the circuit board [Tatarnikov, Para 36, Radiators are metal films formed on the substrate 210].
As to Claim 14, combination of Yamada, Digby, Chen and Tatarnikov teaches the receiving device of claim 12, however,
The combination of Yamada, Digby and Chen does not explicitly teach the substrate is a circuit board.
In analogous art, Tatarnikov provides for a substrate that is a circuit board [Tatarnikov, Para 36, Substrate 210 is a printed circuit board (PCB)].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Yamada such that the substrate is a circuit board as taught by Tatarnikov in order to improve the operational bandwidth of patch antennas as well as reduce their size and weight [Tatarnikov, Para 4].
As to Claim 15, combination of Yamada, Digby, Chen and Tatarnikov teaches the receiving device of claim 14, wherein the first circular metal strip and the second circular metal strip are each a metal microstrip transmission line printed on the circuit board [Tatarnikov, Para 36, Radiators are metal films formed on the substrate 210].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,077,115 by Yamada et al. in view of GB 860532 by Digby and further view of U.S. PG Pub. No. 2014/0210678 by Chen et al. and U.S. PG Pub. No. 2014/0240581by Sung et al.

As to Claim 18, the combination of Yamada, Digby and Chen teaches the wireless communication system of claim 17, however,
The combination of Yamada, Digby and Chen does not explicitly teach that the transmitting antenna and the receiving antenna have a common central axis about which at least one of the transmitting antenna or the receiving antenna is rotated.
In analogous art, Sung provides for a transmitting antenna and a receiving antenna that have a common central axis about which at least one of the transmitting antenna or the receiving antenna is rotated [Sung, Para 78-80, Radiators 42 and 34 share the same central axis, wherein they can rotate relative to each other].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Yamada such that the transmitting antenna and the receiving antenna have a common central axis about which at least one of the transmitting antenna or the receiving antenna is rotated, as taught by Sung, in order to improve the performance of antennas [Sung, Para 20].
As to Claim 19, the combination of Yamada, Digby, Chen and Sung teaches the wireless communication system of claim 18, wherein a distance between the transmitting antenna and the receiving antenna in an axial direction of the common central axis is fixed [701 and 702 are mounted on the opposite surfaces of the same substrate, hence being separated by a fixed distance that is defined by the thickness of the substrate, see Figs. 11A and 11B of Yamada] as the at least one of the transmitting antenna or the receiving antenna is rotated [Radiators 42 and 34 share the same central axis, wherein they can rotate relative to each other, Para 78-80 of Sung].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the arguments do not apply to the references as used in the current rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166. The examiner can normally be reached Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARYAM . SOLTANZADEH
Examiner
Art Unit 2646


/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646